Name: Council Regulation (EEC) No 215/84 of 18 January 1984 instituting a specific Community measure contributing to the development of certain regions of Greece in the context of Community enlargement
 Type: Regulation
 Subject Matter: regions and regional policy;  regions of EU Member States
 Date Published: nan

 31 . 1 . 84 Official Journal of the European Communities No L 27/5 COUNCIL REGULATION (EEC) No 215/84 of 18 January 1984 instituting a specific Community measure contributing to the development of certain regions of Greece in the context of Community enlargement THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the negotiations on the accession of Portu ­ gal and Spain to the Community were opened on 17 October 1978 and 15 February 1979, respectively ; Having regard to the Treaty establishing the Euro ­ pean Economic Community, Whereas the southern regions of the Community could be affected by its enlargement, particularly because of increased competition in markets for cer ­ tain agricultural products and because of problems involved in adapting their economic fabric ; Having regard to Council Regulation (EEC) No 724/75 of 18 March 1975 establishing a Euro ­ pean Regional Development Fund ('), as last amended by Regulation (EEC) No 3325/80 (2), and in particular Article 13 (3) thereof, Having regard to the proposal from the Commis ­ sion ( 3 ), Having regard to the opinion of the European Parliament (4), Whereas , among these regions, the Mezzogiorno and the three regions of France adjacent to Spain are already benefiting, in this context, from a spe ­ cific Community regional development measure instituted by Council Regulation (EEC) No 2615/80 of 7 October 1980 instituting a specific Community regional development measure contributing to the development of certain French and Italian regions in the context of Community enlargement ^), as amended by Regulation (EEC) No 214/84 (7); Whereas , in addition, Greece has been a member of the Community since 1 January 1981 ; whereas the development of some of that country's regions could also be adversely affected by the future enlargement of the Community to include Portugal and Spain ; Having regard to the opinion of the Economic and Social Committee (5), Whereas Article 13 of Regulation (EEC) No 724/75 (hereinafter referred to as 'the Fund Regulation') pro ­ vides , independently of the national allocation of resources laid down by Article 2 (3) (a) of that Regu ­ lation , for participation by the Fund in financing specific Community regional development measures which are linked with Community policies and with measures adopted by the Community, in order to take better account of their regional dimension or to reduce their regional consequences ; Whereas this is particularly the case with the Greek islands, which are characterized by a very high dependence for employment on agriculture, which is itself heavily dependent on Mediterranean prod ­ ucts, by a very weak economic structure and, furthermore, by their remoteness from the centres of economic activity owing to their particular geo ­ graphical position ;Whereas the Member State concerned has provided the Commission with information on regional prob ­ lems which might be the subject of a specific Com ­ munity measure ; Whereas the Fund's resources are allocated with due regard to the relative severity of regional imbalance within the Community ; Whereas it is in the Community's interest that the enlargement process should take place harmon ­ iously ; whereas it is therefore necessary, even before the accessions become effective, to undertake vigo ­ rous structural measures in order that these regions may be able to adapt to enlargement ; whereas it is appropriate that the Community should make a special contribution to measures to be undertaken to this end by the Member State concerned by institut ­(') OJ No L 73 , 21 . 3 . 1975 , p. 1 . 0 OJ No L 349, 23 . 12 . 1980, p . 10. 0 OJ No C 15 , 19 . 1 . 1983 , p. 10 . ( 4) OJ No C 184, 10. 6. 1983 , p. 163 . (6) OJ No L 271 , 15 . 12. 1980, p. 1 . ( 7) See page 1 of this Official Journal .( 5 ) OJ No C 124, 9 . 5 . 1983 , p. 2 . No L 27/6 Official Journal of the European Communities 31 . 1.84 ing a specific Community regional development measure on behalf of these regions ; Whereas other assistance from Community Funds, capable of being usefully combined, should be given in these regions ; HAS ADOPTED THIS REGULATION : Article 1 A specific Community regional development meas ­ ure (hereinafter referred to as 'the specific measure') within the meaning of Article 13 of the Fund Regu ­ lation is hereby established, contributing to the development of certain regions of Greece in the context of Community enlargement.Whereas the measures provided for in Regulation (EEC) No 2615/80 can be applied effectively in these regions ; whereas, furthermore, if the economic base of these regions is to be strengthened, and in particular if outlets are to be found for their agricul ­ tural products, it is vital to set up or improve air or sea transport links between these regions and main ­ land Greece and .between the regions themselves, particularly in the case of small or remote islands, through the provision of transport infrastructures and the development of transport services ; Article 2 The specific measure shall concern the Greek islands, with the exception of those which are not covered by a national regional aid scheme, viz. Sala ­ mina, and, as far as aid for industrial investment is concerned, Aiyina, Idhra and Spetses. Whereas the conservation of the environment, particularly through the improvement of water quality monitoring installations and waste treatment plant, is necessary if tourist activities are to be developed in those regions ; Whereas the Community measure must be imple ­ mented in the form of a special multiannual pro ­ gramme ; whereas the Commission, in approving this programme, must satisfy itself that the opera ­ tions planned thereunder comply with this Regula ­ tion ; Whereas , in order that Greece may benefit fully from the specific measure, it is appropriate to pro ­ vide that the expenditure connected with the meas ­ ures envisaged and carried out by that country pending the adoption of this Regulation, during the year preceding its adoption , be, by way of an excep ­ tion, deemed eligible ; Article 3 1 . The specific measure shall be implemented in the form of a special programme (hereinafter referred to as 'the special programme') submitted to the Commission by the Member State concerned. 2 . The purpose of the special programme shall be to reinforce the economic structures and create employment in the regions referred to in Article 2 . To this end, it shall aim at developing small and medium-sized undertakings and craft industries, particularly by facilitating their access to markets, on the basis of market analyses, by adapting and developing both their production facilities and the surrounding infrastructures and by improving their management . It shall also aim to promote innova ­ tion, to boost the potential for tourism and to improve communications between the islands and mainland Greece and between the islands them ­ selves . 3 . The special programme shall be drawn up and implemented in close coordination with national and Community policies and financial instruments, in particular with EAGGF Guidance Section, the Social Fund, the European Investment Bank and the new Community instrument . 4. The special programme shall fall within the framework of the regional development programmes referred to in Article 6 of the Fund Regulation . 5 . The special programme shall contain the neces ­ sary information as specified in Article 7 relating to Whereas the special programme must respond to certain objectives encompassed by the regional development programmes provided for under Article 6 of the Fund Regulation ; Whereas the Commission must verify that the special programme is properly carried out by exam ­ ining the annual reports which the Member State concerned will present to it for this purpose ; Whereas the Council, the European Parliament and the Economic and Social Committee must be informed regularly on the implementation of this Regulation, 31 . 1 . 84 Official Journal of the European Communities No L 27/7 (c) sea-water desalination plant installation ; (d) in addition, the activities of the agencies pro ­ vided for under Article 4 ( 1 ) (c) of Regulation (EEC) No 2615/80 may also apply to appro ­ priate information activities aimed at Greek nationals established in other Member States who are unemployed or whose employment is at risk. These measures shall be implemented, as far as is possible, in close collaboration with the Member States concerned. analysis of the situation and needs relative to the objectives stated in paragraph 2, the operations pro ­ posed, the timetable for carrying them out and, more generally, all aspects which will enable its con ­ sistency with regional development objectives to be assessed . 6 . The duration of the special programme shall be five years starting from the 60th day following the date on which this Regulation enters into force . 7 . The special programme shall be approved by the Commission after involvement of the Fund Committee in accordance with the procedure laid down in Article 16 of the Fund Regulation . 8 . When approving the special programme, the C ommission shall satisfy itself that the programme is compatible with Article 20 of the Fund Regula ­ tion . 9 . The Commission shall inform the European Parliament of the amounts decided upon for the regions when the special programme is approved . 10 . When it has been approved, the special pro ­ gramme shall be published for information by the Commission . Article 5 1 . Article 5 of Regulation (EEC) No 2615/80 shall apply . 2 . In addition, in respect of the operations referred to in Article 4 (2), the Community contribution shall be as follows : (a) for operations relating to transport infrastruc ­ ture under the first indent of point (a): 50 % of the public expenditure ; (b) for operations relating to transport services under the second indent of point (a): in the first year, 50% of the public expenditure resulting from a contribution to the net operating costs of the services . The aid shall last for three years and be degressive ; (c) for operations relating to water analysis equip ­ ment and waste treatment and disposal plant under point (b): 50 % of the public expenditure ; (d) for operations relating to sea-water desalination plant under point (c): 50% of the public expenditure . Article 4 1 . Article 4 of Regulation (EEC) No 2615/80 shall apply . 3 . In the case of the aid referred to in paragraph 2 (a), (c) and (d) aggregation of aid from the quota and non-quota sections of the Fund shall not be allowed. 2 . In addition, the Fund may contribute, within the framework of the special programme, to the fol ­ lowing operations : ( a ) in the case of small or remote islands :  improvement of communications between the islands and mainland Greece and between the islands themselves , in conjunc ­ tion with the operations referred to in Article 4 of Regulation (EEC) No 2615/80,  measures to make the islands more easily accessible by establishing or improving sea or air transport infrastructure,  opening or development of shipping lines or airlines ; (b) conservation of the environment and of the potential for developing tourism by providing water quality analysis and monitoring installa ­ tions and constructing or improving waste treat ­ ment and disposal plant ; Article 6 Article 6 of Regulation (EEC) No 2615/80 shall apply, with the exception of paragraph 1 (a). Expenditure incurred as from the 12th month preceding the date of entry into force of this Regula ­ tion shall be eligible . No L 27/8 Official Journal of the European Communities 31 . 1.84 Article 7 The special programme shall include the informa ­ tion provided for in the Annex to Regulation (EEC) No 2615/80. (i ) a description of measures planned to aid transport services ; (ii ) the nature and location of the transport infrastructure ; an installation programme covering waste treatment plant, water ana ­ lysis equipment and sea-water desalination plant. Article 8 This Regulation shall not prejudice the current re-examination of the Fund Regulation provided for in Article 22 of that Regulation. It shall also include : (a) an analysis of requirements with regard to com ­ munications between the islands and mainland Greece and between the islands themselves, both as regards transport infrastructures and transport services , a description of existing aid schemes for such transport services, with details of average annual public expenditure there ­ under ; ( b) a description of requirements with regard to water quality analysis and waste treatment ; (c) in connection with the operations referred to in Article 4 (2): Article 9 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 January 1984. For the Council The President M. ROCARD